Opinion issued January 15, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00579-CR
                           ———————————
                 TAWRENCE JAMAL WILSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 252nd District Court
                         Jefferson County, Texas
                      Trial Court Case No. 12-14885 1


                         MEMORANDUM OPINION




1
     Pursuant to its docket equalization authority, the Supreme Court of Texas
     transferred the appeal to this Court. See Misc. Docket No. 13–9097 (Tex. June 27,
     2013); see also TEX. GOV’T CODE ANN. § 73.001 (West 2013) (authorizing
     transfer of cases).
      A jury found appellant, Tawrence Wilson, guilty of the offense of possession

of between 1 and 4 grams of cocaine. See TEX. HEALTH & SAFETY CODE ANN. §

481.115(a), (c) (West 2011). Appellant then pleaded true to the allegations in two

enhancement paragraphs, and the jury sentenced him to 35 years in prison. See

TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2012). Appellant timely filed a

notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and he is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant has received a copy of the record, as well as a copy of his

counsel’s brief, and appellant has been informed of his right to file a response. See

In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008); see also Kelly v.



                                          2
State, 436 S.W.3d 313, 322 (Tex. Crim. App. 2014). Appellant has filed a letter

indicating he will not file a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.2     Attorney Thomas Burbank must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).

                                           3
                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4